Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 28, 2018

                                       No. 04-17-00565-CV

  David MORA, Texas Sterling Construction Co. a/k/a Texas Crushed Concrete, and Sterling
        Construction Company, Inc. a/k/a Sterling Delaware Holding Company, Inc.,
                                        Appellants

                                                 v.

Martin VALDIVIA Sr. and Maria Cervantes Valdivia, both Individually and as Sole Heirs of the
                        Estate of Martin Valdivia Jr., Deceased,
                                       Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI09734
                         Honorable Michael E. Mery, Judge Presiding


                                          ORDER
       After this court granted court reporter Amy L. Hinds’s first, second, and third requests for
extensions of time to file the record, the reporter’s record was due on March 9, 2018.
        After the extended due date, the court reporter filed a fourth notification of late record
and a status report showing the number of pages that have been edited, proofread, and formatted
to date. The court reporter requested a fourth extension of time to file the record until April 9,
2018, for a total extension of 124 days. The court reporter stated she will complete the record by
April 9. 2018.
         The court reporter’s request is GRANTED. We ORDER court reporter Amy L. Hinds to
file the reporter’s record with this court not later than April 9, 2018. See id. R. 35.3(c) (limiting
an extension in an ordinary appeal to thirty days). No further requests for an extension of
time to file the reporter’s record will be granted.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court